The mere fact that the writ was not served upon the trustee does not make it any the less a trustee process, or in any way alter the mode of serving such a writ as required by the statute. I can, therefore, see no error in this particular.
I have seen no case in which the superior court or the supreme judicial court, at law term, has undertaken to revise the exercise of the discretion of the court below, in a case within its discretionary power, in determining the matter of costs. The charges of the officer for matters not expressly limited by law, having been verified by affidavit according to the rule, I think the taxation will not be revised here.
In Bedel v. Goodall, 26 N.H. 92, EASTMAN, J., speaking of a similar matter, says, — "But being a question for the discretion of that court, it is not a taxation for which error will lie."
SMITH, J. The position of the plaintiff in error, as I understand it, is, that although the writ used in the original action was a trustee blank, yet, because no service was made upon the person whose name was inserted as trustee, the writ as to the principal defendant must be regarded as an attachment and summons, and therefore that service should have been made by a summons and not by a copy, agreeably to Gen. Stats., ch. 204, sec. 3. But this cannot be so. The officer is commanded by the precept to attach the goods or estate of the principal; also, to attach his money, c., in the hands of the trustee. The officer may obey both commands, or either, according as he is directed by the plaintiff. If sufficient property is attached in either mode, it would be unnecessary, if nothing worse, to require him to attach other property in the other mode, at additional expense. The trustee may at any time be discharged by the plaintiff — Gen. Stats., ch. 230, sec. 18; but it is clear such discharge cannot affect the mode of service upon the principal. The suit as to the principal and trustee is in fact "two distinct suits" — Wallace v. Blanchard, 3 N.H. 399. There is no provision of the statute that requires the writ to be served upon the trustee, if the plaintiff sees fit to abandon the process to that extent. It would be a useless as well as expensive ceremony to require him to serve the writ upon the trustee in order afterwards to discharge him, when the same result is reached by omitting to summon him, if the plaintiff, upon *Page 619 
inquiry or otherwise, shall ascertain that it would be useless to do so, or should determine to rely upon property attached in the other mode. The language of the statute admits of no doubt that the process must be served upon the principal defendant by reading or by a copy, and not by a summons. Bell v. Somerby, 8 N.H. 64.
No error in the taxation of the costs has been pointed out, unless it is the extra charges of the officer for attaching property; and, as they are supported by the affidavit required by the rules, there is no error in this respect.
Judgment affirmed.